In an action to recover damages for personal injuries sustained by plaintiff in a fall from a hospital bed, caused by the alleged negligence of a nurse employed by defendant hospital, the plaintiff appeals: (1) from so much of a judgment of the Supreme Court, Westchester *1056County, entered December 19, 1958, on a jury’s special verdict, after trial, as dismisses the complaint against the defendant Lawrence Hospital, Inc., and against the defendant Larson, the hospital nurse, and awards costs to them; and (2) from an order of the same court, entered the same date, denying plaintiff’s motion to set aside the verdict and for a new trial. Judgment insofar as appealed from and order affirmed, with costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.